[Logo - American Funds /(R)/] The right choice for the long term/(R)/ New World Fund/SM/ PROSPECTUS January 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 12 Management and organization 15 Shareholder information 16 Choosing a share class 18 Purchase and exchange of shares 23 Sales charges 26 Sales charge reductions and waivers 29 Rollovers from retirement plans to IRAs 29 Plans of distribution 30 Other compensation to dealers 30 How to sell shares 33 Distributions and taxes 34 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [Logo - American Funds(R)] Prospectus Supplement January 1, 2009 For the following funds with currently effective prospectuses, prospectus addenda and retirement plan prospectuses dated February 1, 2008 January 1, 2009 AMCAP Fund,(R) Inc.
